Citation Nr: 1213820	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for asbestos related lung disease.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability manifested by heart palpitations.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was certified to the Board by the RO in Columbia, South Carolina. 

In February 2011, a videoconference hearing was held before the undersigned.  The record was held open and additional evidence was subsequently received with a waiver of RO jurisdiction.  

The issue of entitlement to service connection for lung cancer has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation greater than 30 percent for asbestos related lung disease and entitlement to service connection for disability manifested by heart palpitations are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's reports of in-service noise exposure are consistent with his military duties.  

2.  Service treatment records do not document complaints of tinnitus; the Veteran, however, has presented credible lay assertions that tinnitus began during active service and continues to date.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service connection for tinnitus, a detailed discussion regarding how VA complied with the VCAA is unnecessary as regards this issue.  


Analysis

In November 2005, the Veteran submitted a claim of entitlement to service connection for tinnitus.  At that time, he reported that ever since he was exposed to constant and extremely loud noise in the #2 fire room on the USS PRINCETON, he has suffered with constant pulsating ringing sounds in his ears.  He stated that his doctor informed him that nothing could be done to eliminate the ringing and that it was irreversible damage and was probably caused by the constant and prolonged periods of noise exposure in the Navy.  

In January 2007, the RO denied entitlement to service connection for tinnitus.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

At the February 2011 hearing, the Veteran testified that the tinnitus started while he was on the ship down in the engine spaces.  He indicated that the environment was so noisy that you could hardly think.  The Veteran stated that he has constant ringing, like crickets or something.  He reported that he worked in the boiler room and the noise is similar to jet engines and actually hurts the ears.  He did not wear hearing protection.  He testified that the ringing has been a continuous problem since service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding whether the Veteran currently has a diagnosis of tinnitus, the Board acknowledges that the record does not contain a medical diagnosis of this condition.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation, such as tinnitus).  The Veteran has provided credible testimony that he experiences ringing in the ears and thus, the Board finds evidence of current disability.  

In considering whether there was an in-service injury, the Board has considered the Veteran's reports of significant acoustic trauma.  His service personnel records show that he served aboard the USS PRINCETON as a seaman, fireman apprentice, fireman, and boiler technician.  The Veteran's reports are consistent with his military duties and the Board concedes in-service noise exposure.  

Regarding whether the Veteran currently has tinnitus related to service, the Board observes that service treatment records are negative for any complaints of tinnitus and on examination for separation in September 1962, the Veteran's ears were reported as normal on clinical evaluation.  Notwithstanding the absence of documented complaints during service, the Board notes that the Veteran is competent to report ringing in his ears which began in service and continues to date.  See Charles; supra.   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

So even as a layman, the Veteran is competent to assert he not only currently has tinnitus, but also that he has experienced it since his military service.  See 38 C.F.R. § 3.159(a)(2).  While service treatment records do not note complaints of ringing in the ears, the Veteran is competent to report the symptom of tinnitus in service and after service since this is an observable symptoms.  

However, his lay testimony concerning this also must be credible in order to ultimately have probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Board finds that the Veteran has provided credible lay evidence of in-service onset of tinnitus following noise exposure as well as continuity of symptomatology.  As noted above, the Veteran's statements are consistent with his circumstances of service, and the statements themselves have been consistent.   

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  That is, while service treatment records do not note complaints of ringing in the ears, the Veteran is competent to report the symptom of tinnitus since this is an observable symptoms.  The Board finds that the Veteran has provided credible lay evidence of in-service onset of tinnitus following noise exposure as well as continuity of symptomatology.  

Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for tinnitus is granted.  See 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.  


REMAND

Increased evaluation for asbestos related lung disease

In January 2007, the RO granted entitlement to service connection for asbestos related lung disease and assigned a noncompensable evaluation effective November 16, 2005.  The Veteran disagreed with the rating and in April 2009, the RO increased the evaluation to 30 percent from November 16, 2005.  The Veteran subsequently perfected this appeal.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  In pertinent part, the Veteran argues that lung cancer should be considered as part of the evaluation.  Evidence of record shows that the Veteran underwent surgery in February 2009, to include a right upper lobectomy.  Postoperative diagnoses were right upper lobe adenocarcinoma of the lung and benign pleural plaques.  

At the hearing and in various submissions, the attorney argued that pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the umbrella of asbestos related lung disease should have encompassed lung cancer and that it was not necessarily a separate claim.  She further noted that the issue was specifically raised and to date, VA had not done anything with the lung cancer issue.

In Clemons, the Court of Appeals for Veterans Claims (Court) held that regardless of whether a claimant identifies a particular mental disorder upon filing an initial claim, the scope of the claim is not limited to that condition, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of the claim." 

The Board acknowledges the arguments presented; however, Clemons appears to apply only where the issue developed for appeal is service connection and there is a question of whether VA should broaden the scope of the service connection claim to include other disabilities.  In the case currently on appeal, the Veteran is already service-connected for asbestos related lung disease and has appealed the evaluation assigned.  The Board acknowledges that the Veteran's November 2005 claim for "asbestosis" could arguably have been expanded under Clemons, if warranted by the medical evidence.  In this regard, the Board observes that the April 2006 examination diagnosed asbestos, and adenocarcinoma of the lung was not diagnosed until approximately 2 years following the initial grant of service connection.  

On review, the Board finds that the claim of entitlement to service connection for lung cancer must be adjudicated by the RO in the first instance.  The Board observes that the July 2009 statement from Dr. R.B., a board certified pulmonologist, specifically indicates that in his opinion, "to a reasonable degree of medical certainty, that [the Veteran's] exposure to asbestos was the approximate cause of the malignancy."  

If service connection is granted for lung cancer, it will affect the evaluation issue.  See 38 C.F.R. §§ 4.96(a), 4.97, Diagnostic Codes 6819, 6833, 6844.  Thus, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, a decision on the evaluation issue must be deferred.  

At the hearing, the Veteran testified that his symptoms have basically not changed since his last examination in March 2009.  The attorney, however, has argued that he may have pulmonary hypertension.  She also points out that the April 2006 VA examiner stated that he had cor pulmonale, which would support a 100 percent rating.  The Board acknowledges this, but notes that this finding is not shown on diagnostic testing, in the private medical records, or on the March 2009 VA examination.  Given the length of time since the previous examination, as well as the contentions of record, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).

Service connection for disability manifested by heart palpitations

In January 2007, the RO denied entitlement to service connection for heart palpitations.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

In his notice of disagreement, the Veteran argued that he was hospitalized during service with severe abdominal pain accompanied by heart palpitations.  He stated that he considered these injuries as a single injury or illness and that they were one and the same.  He felt that they were a direct result of the constant and prolonged noise exposure coupled with the rapid pace of activities while serving in the ship's boiler room.  He reported a long history of palpitations.  

At the hearing, the Veteran testified that he first had heart palpitations and was admitted to the sick bay aboard the ship on 2 different occasions.  He reported that the heart palpitations came with abdominal pain and that he continues to have the same problem.  The Veteran was asked whether he wanted to file a separate claim for a stomach disorder and he stated his intent was that the stomach and heart palpitations were one and the same.  The Veteran was not sure if he had ever been diagnosed with a cardiovascular disability.  It was determined that the issue would be characterized as a disability manifested by heart palpitations.  

Review of service treatment records shows that the Veteran was hospitalized from February 27, 1960 to March 1, 1960 with complaints of abdominal pain, nausea and vomiting.  Initial diagnosis was acute appendicitis, but this was revised to acute gastroenteritis.  The Veteran was seen on multiple occasions in 1961 with complaints of stomach pain.  A July 1961 upper gastrointestinal series showed a deformed duodenal cap from a duodenal ulcer.  He was hospitalized from September 27, 1961 to September 29, 1961 with various complaints, including right lower abdominal pain.  Diagnosis was urethritis.  The Veteran was seen several times in 1962 with symptoms of recurrent gastritis.  In July 1962, he reported that he had this illness for 4 or 5 years.  Service treatment records do not document complaints related to heart palpitations.  

An April 2011 statement from Dr. M.M. indicates that he treats the Veteran for ongoing chronic acid reflux disease and has also continued to treat him for longstanding heart palpitations and tachycardia.  

On review, the nature and etiology of the Veteran's claimed disability is unclear.  Given the treatment received during service, as well as the Veteran's lay testimony and contentions, the Board finds that a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the referred issue of entitlement to service connection for lung cancer.  The Veteran must be notified of this decision and of his appellate rights.  

2.  The RO should schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected asbestos-related lung disability.  The claims folder and a copy of this REMAND should be available for the examiner to review.  In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any pulmonary/respiratory disability.  The examiner is specifically requested to state whether the Veteran has cor pulmonale or pulmonary hypertension.  A complete rationale must be provided for any opinion offered.  

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed heart palpitations.  The claims folder and a copy of this remand should be available for review.

Following examination and review of the claims folder, the examiner is requested to state whether the Veteran has a disability manifested by heart palpitations and if so, whether it is at least as likely as not that such disability is related to active military service, or events therein, to include his recurrent complaints of stomach and gastric pain.  

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issues of entitlement to an initial evaluation greater than 30 percent for asbestos related lung disease; and entitlement to service connection for disability manifested by heart palpitations.  All applicable laws, regulations, and theories of entitlement should be addressed.  

If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


